DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-5, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harjee et al. (WO 214/176365).
Harjee et al. discloses a liquid discharge method of using a liquid discharge head including a drive element and a nozzle to discharge a liquid from the nozzle by applying a drive pulse to the drive element, the method comprising:
                           an acquisition step of acquiring a discharge characteristic of the liquid from the liquid discharge head, as a recording condition (FIG. 2B, step 235: Engage droplet measurement), wherein the recording condition includes any of an angle of a discharge direction of the liquid discharged from the nozzle with respect to a reference direction, a drive frequency of the drive element, and an aspect ratio of distribution of the liquid discharged from the nozzle (paragraph [0071]: Measurement flight angle can be used to disqualify “erroneous” droplets), and
                          a driving step of applying the drive pulse to the drive element, wherein in the driving step, the drive pulse that varies depending on the recording condition acquired in the acquisition step is applied to the drive element (paragraph [0181]: Drive waveform variation can be used to influence velocity or trajectory (flight angle) of ejected droplet).
	Regarding to claims 2-3: wherein the drive pulse includes a first potential, a second potential different from the first potential, and a third potential different from the first potential and the second potential, the second potential being to be applied after the first potential, and the third potential being to be applied after the second potential, wherein the first potential is a potential between the second potential and the third potential (FIG. 14B shows a driving pulse having a sequence of plurality of different potential levels including the first potential 1459, the second potential 1463, and the third potential 1453). 
	 Regarding to claims 4-5 and 22: wherein the second potential is lower than the first potential, and the third potential is higher than the first potential, wherein the second potential is higher than the first potential, and the third potential is lower than the first potential, and wherein the third potential is a potential between the first potential and the second potential (It is conventional for a driving pulse having the potentials arranged as claimed. Yamada (US 2016/0144617), FIG. 9 shows a driving pulse having the second potential higher than the first potential, and the third potential lower than the first potential. Zhang (US 2016/0039201), FIG. 6C shows a driving pulse having the second potential lower than the first potential, and the third potential higher than the first potential. Kusunoki et al. (US 7249816), FIG. 23 shows a driving pulse having the third potential in between the first potential and the second potential).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853